Citation Nr: 0321383	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the MROC) which denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  

In October 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Evidence obtained pursuant to the 
Board's development included many pages of additional medical 
evidence as well as the report of a May 2003 VA examination.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  For this reason, the case was remanded to the MROC 
by the Board on May 23, 2003.  The MROC issued a supplemental 
statement of the case which continued the previous denial in 
June 2003.  
Thus, DAV/Bernard concerns have been rectified.  In August 
2003, the veteran's accredited representative indicated that 
it had no additional argument to submit.



FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's diabetes mellitus is not 
related to his military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may diabetes mellitus be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contentions that he 
has diabetes mellitus which had its onset during service and 
that service connection is therefore warranted.  In essence, 
the veteran contends that headaches he experienced in service 
were caused by diabetes mellitus even though it was not 
diagnosed until 1975, over a decade after he left service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2002 Statement of the Case (SOC) and in the June 2003 
Supplemental Statement of the Case (SSOC).  Crucially, the 
veteran was notified by letter from the MROC in February 2001 
of the evidence necessary to substantiate his claim as well 
as the evidence he was expected to obtain and which evidence 
VA would obtain.  That three page letter specifically 
explained the VCAA in detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, VA 
and private physicians' statements, and reports of VA 
examinations.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.  The Board notes that in correspondence 
dated in June 2000, the MROC requested that the veteran 
identify all physicians who had treated him for diabetes 
since it was first diagnosed until the present.  In July 
2000, the veteran submitted authorizations for the MROC to 
obtain treatment records from Drs. K.K., J.M., C.P., and L.Z.  
In January 2001, the MROC received VA treatment records dated 
between July and November 2000 from the Community Based 
Outpatient Clinic in Hays, Kansas reflecting treatment for 
diabetes from Dr. L.Z.  Later that month, Dr. C.P. notified 
VA that he had not treated the veteran in the past year.  
Statements from Dr. K.K. and J.M. were received in January 
and February 2001, respectively.  In June 2001 
correspondence, the MROC requested that the veteran provide 
records of his medical treatment since 1965 when he was last 
examined by VA.  In July 2001, the veteran responded that he 
could not obtain any more medical records or information.  A 
report of contact dated later in July 2001 indicated that 
when contacted by the MROC the veteran did not report any 
additional evidence and requested that a decision be made on 
his claim as soon as possible.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Relevant law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).

Where a veteran served for 90 days in active service, and 
diabetes mellitus develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings related to diabetes mellitus.  
The records do show complaints of and treatment for headaches 
beginning in 1963.  In August 1964, it was noted that the 
veteran had had headaches for most of his life, but that they 
had constantly increased in severity.  It was further noted 
that he had an alternating exotropia and that an 
ophthalmology consultant had stated that this was not the 
cause of his headaches.  Extensive evaluation for headaches 
was also done in October 1964.  

The veteran separated from military service in December 1964.  
He filed a claim of entitlement to service connection for 
several claimed disabilities; diabetes mellitus was not among 
them.  VA examinations in May and August 1965 were negative 
for complaints or findings related to diabetes mellitus.  A 
psychiatric evaluation resulted in a diagnosis of 
psychophysiologic musculo-skeletal reaction, manifested by 
headaches.  In an August 1965 VA rating decision, service 
connection was granted for psychophysiologic musculoskeletal 
reaction manifested by headaches and back disorder.

Thereafter, the claims file is void of any medical evidence 
until 2000.  In a March 2000 statement, Dr. J.M. reported 
that he had been treating the veteran for some time for 
insulin requiring diabetes mellitus.  The physician noted 
that the veteran was discharged from service in 1964 
secondary to headaches associated with eating and was 
subsequently diagnosed with diabetes.  Dr. J.M. stated:

There is a high likelihood that [the 
veteran] may have been suffering from 
diabetes with the symptoms that he was 
having upon discharge.  The old records 
would have to be obtained and reviewed 
but, in my opinion, there is a high 
likelihood that diabetes could have 
explained his symptoms at that time.  

In a June 2000 statement, Dr. S.O., a VA physician, noted 
after a review of  the veteran's VA claims folder that there 
were no treatment records between 1965 and 2000.  As for the 
letter dated in March 2000 from Dr. J.M. which opined that 
the veteran's headaches on active duty might have been the 
initial symptom of his later diagnosed insulin-dependent 
diabetes mellitus, Dr. S.O. stated that he believed that the 
case needed to be further developed "with all treatment 
records from 1965 to the present obtained."  (Emphasis in 
the original).  Dr. S.O. noted that it was possible that the 
veteran's headaches were an early manifestation of diabetes, 
but without treatment records to determine the date and 
circumstances of the veteran's initial diagnosis of diabetes, 
that assertion was pure speculation.  

The veteran was afforded a VA examination in May 2003.  
Following physical examination, the examiner indicated that 
the veteran had a long history of type II diabetes.  The 
claims file was reviewed.  It was noted that the veteran was 
seen on numerous occasions in service for evaluation of 
headaches and that the veteran had undergone a thorough 
evaluation during service in October 1964, including 
laboratory testing, to determine the cause of his headaches.  
The veteran did have a family history of diabetes, but his 
blood sugars were noted to be normal.  The VA examiner noted 
that review of the veteran's service medical records 
indicated multiple urinalyses, which were always negative for 
the presence of urine. The veteran gave a history of being 
diagnosed with type II diabetes in early 1970 after an 
episode in which his "body felt numb".  His blood sugar was 
found to be high and he was placed on medication.  A few 
years later, insulin was added to his regimen.      

The VA examiner stated that it was clear in reviewing the 
veteran's service medical records that he did not have 
diabetes at the time of his evaluation for headaches in 
October 1964.  It was noted that the veteran had denied going 
to a physician until the early to mid 1970s because he felt 
well.  He denied any problems with excessive urination and 
thirst prior to his diagnosis of diabetes in the early 1970s.  
The VA examiner went on to state the following;

In my judgment there is inadequate 
clinical information to suggest that the 
[veteran] developed diabetes or symptoms 
referable to diabetes while he was on 
active duty.  Clearly his fasting blood 
sugar and two-hour postprandial testing 
were negative in October of 1964.  Repeat 
urinalyses during the service were 
negative.  Dr. [M.] is careful in his 
letter to state that while his headache 
symptoms could be associated with 
diabetes, a further review of the records 
would need to be done.  Upon further 
review of the record, there is simply no 
convincing evidence to support the 
veteran's contention that he had diabetes 
during active duty and that the headaches 
he experienced were caused by diabetes.  

Analysis

At the outset of its discussion, the Board observes that the 
record does not indicate that the veteran served in Vietnam, 
and the veteran himself does not so contend.  
Cf. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.309(e), 3.313(a) 
[Type II diabetes mellitus is presumptively associated with 
exposure to herbicide agents used in Vietnam].

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  The medical evidence discloses that the 
veteran has been diagnosed as having diabetes mellitus.  The 
veteran's claim is, therefore, supported by a current medical 
diagnosis of disability, thus satisfying Hickson element (1).  
For reasons expressed immediately below, the Board finds that 
a preponderance of the probative evidence does not, however, 
show the incurrence of a related disease during service or 
the one year presumptive period, or a nexus between the 
diabetes mellitus and military service.  Hickson elements (2) 
and (3) have therefore not been met.

With respect to Hickson element (2), in-service incurrence 
(to include within the one year presumptive period after 
service), as noted in the May 2003 VA examiner's report, the 
veteran's service medical records are silent for any 
complaints or clinical findings related to diabetes mellitus.  
In addition, the veteran underwent VA medical examinations in 
May and August 1965, within the one yea presumptive period 
after service which were negative for any signs or symptoms 
attributed to diabetes mellitus.  Despite efforts on the part 
of VA to obtain all pertinent medical records, there are no 
relevant medical records for decades thereafter.  The veteran 
himself has stated that diabetes mellitus was not diagnosed 
until the early 1970s, at least 6 years after he left 
service.  He indicated that prior to that time he had had no 
excessive urination and thirst and felt fine.  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that the onset of diabetes occurred no earlier 
than 1970, not during service or within the one year 
presumptive period after service.  Hickson element (2) has 
therefore not been met.

With respect to Hickson element (3), medical nexus, the 
veteran in essence contends that the headaches he experienced 
in service were caused by diabetes even though he was not 
diagnosed with diabetes until the 1970s.  The Board notes in 
passing that the veteran has been receiving VA compensation 
for these headaches as part of his service-connected 
psychiatric disability without complaint for decades.  

It is well-established that as a lay person without medical 
training the veteran is not competent to provide opinions on 
medical maters such as the etiology of diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  His statements are not, 
therefore, probative of a nexus between diabetes mellitus and 
military service.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

Apparently in response to the veteran's request for evidence 
showing a nexus between diabetes and his military service, in 
a March 2000 report Dr. J.M. noted that there was a "high 
likelihood" that the veteran "may have" been suffering 
from diabetes in service which could have explained his 
headaches.  Dr. J.M. did not provide any rationale for that 
opinion.  While the physician employed terminology that was 
both certain ("high likelihood") and speculative ("may 
have"), what the Board finds most persuasive is Dr. J.M.'s 
statement that old records would have to be obtained and 
reviewed to provide a definitive opinion.  Dr. S.O., in his 
June 2000, similarly emphasized that while he felt that it 
was "possible" that the veteran's headaches were an early 
manifestation of diabetes, any such assertion without review 
of all treatment records from 1965 to the present would be 
purely speculative.  

As previously noted, attempts to obtain treatment records 
between the veteran's discharge in 1964 and the early 1970s 
have been unsuccessful.  Neither Dr. J.M. nor Dr. S.O. 
reviewed the claims file.  As records the physicians 
indicated were necessary to provide an informed opinion 
regarding the relationship between diabetes and service are 
not in the claims file, the Board finds both opinions to be 
very general and inconclusive and, therefore, of low 
probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996) [a physician's generic statement about the 
possibility of a connection between an injury and disease is 
too general and inconclusive to be probative]; see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].

The May 2003 VA examiner, after reviewing the claims file, 
concluded that there was no convincing evidence to support 
the veteran's contention that he had diabetes during active 
service and that his headaches were caused by diabetes.  In 
support of his opinion, the VA examiner noted that blood 
sugar tests in October 1964 as well as repeat urinalyses 
during service were negative.  Based on these negative 
findings, the examiner found that there was inadequate 
clinical information to suggest that the veteran developed 
diabetes or symptoms referable to diabetes in service.  The 
examiner further noted that the veteran himself had denied 
any problems prior to his diagnosis of diabetes in the early 
1970s.  Because this medical opinion is based on a thorough 
review of the evidence in the claims file and is supported by 
well-reasoned rationale, the Board finds that it is highly 
probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
[an opinion that is based on review of the entire record is 
more probative than an opinion based on the veteran's 
reported history].

In summary, the preponderance of the probative evidence shows 
that the onset of diabetes occurred in the early 1970s, at 
least six years after the veteran was separated from service 
and not during service or within the one-year presumptive 
period.  For reasons explained above, the May 2003 opinion of 
the VA examiner that there is no relationship between 
diabetes mellitus and the veteran's military service is more 
probative than the conditional statements of Drs. J.M. and 
S.O. reflecting only the possibility of a nexus to service.  
The Board finds, therefore, that the preponderance of the 
probative evidence is against the veteran's claim with 
respect to the question of medical nexus.  Hickson element 
(3) has therefore also not been met.

In short, two of the three Hickson elements have not been 
met.  The veteran's claim of entitlement to service 
connection for diabetes mellitus fails on that basis.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

